Citation Nr: 1519537	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  08-38 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability (the neck).  

2.  Entitlement to an effective date earlier than August 20, 2010 for grant of a 10 percent disability rating for chronic right ankle sprain.  

3.  Entitlement to restoration of service connection for right shoulder impingement syndrome and restoration of a 20 percent disability rating for impingement syndrome right shoulder, based on dislocation of the acromioclavicular (AC) joint.  

4.  Entitlement to a compensable disability rating for limitation of motion of the right shoulder.  

5.  Entitlement to a disability rating higher than 30 percent for other impairment of the right humerus.

6.  Entitlement to a disability rating greater than 10 percent for left knee instability.  
7.  Entitlement to a disability rating greater than 10 percent for disability, other than instability, due to patellofemoral syndrome, left knee.  

8.  Entitlement to a disability rating greater than 10 percent for patellofemoral syndrome, right knee.  

9.  Entitlement to a total disability rating based on individual unemployabilty due to service-connected disabilities (TDIU).  

10.  Entitlement to an effective date earlier than November 20, 2014 for the grant of service connection for posttraumatic stress disorder (PTSD).  

11.  Whether the recoupment amount for recoupment of the Veteran's severance pay is correct.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1997 and from April 1999 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, as well as July 2011 and February 2015 rating decisions, and a June 2014 decision, of the VARO in San Diego California, June 2014.

The Board adjudicated the issue of entitlement to a compensable disability rating for the right ankle disability in a July 2013 decision.  Prior to the July 2013 decision, the Veteran's right ankle disability was rated noncompensable.  In the July 2013 decision, the Board denied a compensable rating for the right ankle disability for the period prior to August 20, 2010 and granted a 10 percent rating, but no higher, beginning on August 20, 2010.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2014 decision, the Court stated that the Veteran does not contest the 10 percent rating assigned or the adequacy of the VA August 20, 2010 examination and therefor his argument is one for an earlier effective date for the 10 percent rating.  

The Court directed that, on remand, if the Board finds the Veteran's lay evidence credible as to his symptoms the Board should discuss whether the symptoms described evidence a limited range of motion and whether a "retrospective" medical examination is required or explain why such an examination is not required.  The Court referred to symptoms that the Veteran described in 2007 and 2008.  

Under a "CONCLUSION" heading, the Court stated that it set aside that portion of the Board's July 2013 decision denying a disability rating in excess of 10 percent for his right ankle disability prior to August 2010 and was remanding the matter for further adjudication consistent with its decision.  

The CONCLUSION is inconsistent with the rest of the Court's decision and with the facts of the case because it states that the Board denied a disability rating in excess of 10 percent for the right ankle disability prior to August 2010, but what the Board denied as far as prior to August 2010, was a rating in excess of 0 (noncompensable) percent.  Therefore, the Board concludes that the language "in excess of 10 percent" in the CONCLUSION was a clerical oversight and was meant to be "in excess of 0 percent."  This is consistent with the facts, as the Veteran's right ankle disability is currently rated at 0 percent prior to August 20, 2010 and it is clear from the rest of the July  2014 Court decision that this is what the Court intended.  

In July 2013, the Board remanded several issues to the Agency of Original Jurisdiction (AOJ) for additional development.  These were as follows:  Entitlement to ratings higher than 10 percent for instability of the left knee, higher than 10 percent each for patellofemoral syndrome of each knee, higher than 20 percent for impingement syndrome right shoulder, and earlier effective dates for disabilities ratings of 10 percent for patellofemoral syndrome of each knee, the 20 percent rating for impingement syndrome of the right shoulder, and grant of service connection for instability of the left knee.  All earlier effective date issues involved the date of April 5, 2007.  The earlier effective date issues were remanded for the AOJ to issue a Statement of the Case and were to be returned to the Board only if the Veteran perfected an appeal of the decisions by filing a substantive appeal, consistent with the law.  See 38 U.S.C.A. § 7105(d).  

In February 2014, the AOJ furnished the Veteran and his representative with a Statement of the Case as to the earlier effective date issues.  In the letter accompanying that Statement of the Case, the AOJ informed the Veteran as to how to complete the appeal and informed the Veteran that if he did not do so within 60 days of the letter or one year of the decision appealed, whichever was later, the AOJ would close the case.  The Veteran did not complete the appeal and the AOJ closed the case.  The effective date issues are therefore not before the Board.  

Although the March 2015 Certification of Appeal lists left index finger fracture and surgery increased rating as being certified to the Board, the appeal of that issue was adjudicated in the July 2013 Board decision and was not appealed to the Court.  Review of the claims file reveals that the AOJ denied a compensable rating for the Veteran's left index finger disability in an August 2014 rating decision.  On August 25, 2014 the AOJ received a notice of disagreement in which the Veteran disagreed with the effective date of the 10 percent rating for his right ankle disability and referred to the Court decision.  That document had no legal effect as the Court vacated that part of the Board's decision.  There is no notice of disagreement with the denial of the rating for the left finger disability by the AOJ in August 2014.  That issue is not before the Board.  

In July 2013, the Board also remanded the issues of entitlement to service connection for PTSD and to a TDIU and the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a neck disability.  

In a February 2015 decision the AOJ granted service connection for PTSD, thus resolving the appeal that had previously been before the Board.  In February 2015, the AOJ received a notice of disagreement (filed on a VA Form 9), in which the Veteran disagreed with the effective date assigned for service connection for PTSD.  There has been no Statement of the Case issued with regard to that notice of disagreement.  

In June 2014, the AOJ determined that it would reduce the amount of the Veteran's monetary benefits based on the amount of disability severance pay he received upon discharge from active service and provided a recoupment schedule.  Later that month the Veteran filed a notice of disagreement with that determination.  There has been no Statement of the Case issued with regard to that notice of disagreement.  

The issue of entitlement to an effective date earlier than November 20, 2014 for the grant of service connection for PTSD and the issue of whether the recoupment amount of the Veteran's disability severance pay is correct are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The AOJ denied service connection for a cervical spinal condition in an unappealed September 2009 rating decision.  

2.  Evidence added to the record since the September 2009 denial of service connection for a cervical spinal condition does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a cervical spine condition and does not raise a reasonable possibility of substantiating that claim.  

3.  VA received the Veteran's claim for an increased rating for his chronic sprain of the right ankle on April 16, 2007; it is not factually ascertainable that the increase in disability occurred prior to that date.  

4.  Service connection had been established for right shoulder impingement syndrome, effective December 24, 2004 and in January 2008 a 20 percent disability rating was assigned for right shoulder impingement syndrome under the criteria for dislocation of the right AC joint, effective April 5, 2007; the AOJ severed that disability in a February 2015 rating decision, effective November 20, 2014; the evidence of record does not show that Veteran's right AC joint dislocation has resolved or improved or that the grant of service connection was clearly and unmistakable erroneous.  

5.  The Veteran's service-connected left shoulder disability has resulted in functional motion of his right arm limited to shoulder level, but no lower, during the entire course of his claim and appeal.  

6.  Prior to November 20, 2014, it was not factually ascertainable that the Veteran had dislocation of the right humerus at the scapulohumeral joint; the Veteran has never had nonunion or fibrous union of the right humerus, and has never had ankylosis of the right scapulohumeral articulation or flail right shoulder.  

7.  The Veteran's right patellofemoral syndrome has not resulted in functional loss greater than range of motion of the right knee limited to 0 to 130 degrees of flexion and to 0 degrees of extension and has not resulted in lateral instability or subluxation.  

8.  The Veteran's left patellofemoral syndrome has not resulted in functional loss greater than motion of the left knee limited to 0 to 130 degrees of flexion and to 0 degrees of extension.  

9.  The Veteran has not had more than slight lateral instability or subluxation of the left knee.  

10.  The Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The September 2009 AOJ denial of service connection for a cervical spine condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).  

2.  The criteria for reopening a claim of entitlement to service connection for a cervical spine condition have not been met and the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for an effective date of April 16, 2007, but no earlier, have been met for grant of a 10 percent disability rating for chronic right ankle sprain.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).  

4.  The criteria have been met for an additional 20 percent disability rating for limitation of motion of the Veteran's right arm for the entire course of the claim and appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.2, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5201 (2014).  

5.  The criteria severance of service connection and reduction of a 20 percent disability rating for AC joint dislocation due to impingement of the right shoulder were not met and restoration is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.105(d), 3.344 (2014).  

6.  The criteria for a disability rating higher than 30 percent for other impairment of the right humerus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5202 (2014).  

7.  The criteria for a disability rating higher than 10 percent for right patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2014).  

8.  The criteria for a disability rating higher than 10 percent for disability due to left patellofemoral syndrome, other than instability of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5024, 5260, 5261 (2014).  

9.  The criteria for a disability rating higher than 10 percent for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 (2014).  

10.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Cervical Spine Condition

The Veteran seeks service connection for a cervical spine disability (claimed as a neck disability).  The AOJ previously denied that claim and the Veteran did not appeal that denial to the Board.  Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A.  § 7105(c).

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  In essence, the following sequence is required:  There must be a decision by the RO; the Veteran must timely express disagreement with the decision and a desire for appellant review; VA must respond by issuing a statement of the case that explains the basis for the decision to the Veteran; and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  The AOJ may close the case for failure to respond after receipt of the statement of the case.  38 U.S.C.A. § 7105(d)(3).

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The receipt of new and material evidence during the appeal period prevents an AOJ decision from becoming final.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461 (2009).  

In January 2009, the Veteran first filed a claim of entitlement to service connection for a cervical spine condition.  In a September 2009 rating decision, the AOJ denied service connection for a cervical spinal condition both on a direct basis and as secondary to right shoulder impingement syndrome.  The AOJ notified the Veteran and his representative of that decision and of his procedural and appellate rights that same month.  

The reason for that denial was that that the evidence did not show a nexus between the Veteran's spinal condition and his service or a service-connected disability, specifically, his service connected right shoulder impingement syndrome.  No notice of disagreement with that decision was received within the year of notification of the decision.  There was no evidence, not previously of record, received within one year of that notification that related to the unestablished fact, a nexus, necessary to substantiate the claim.  

As the Veteran did not timely appeal the September 2009 denial and no new and material evidence was received within one year of the denial, the September 2009 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103, 38 C.F.R. § 3.156(b).  

Pursuant to the Board's July 2013 Remand, the AOJ sent a letter to the Veteran in May 2014 informing him that it had previously denied service connection for a cervical spine condition in a September 2009 decisions because the evidence did not show a nexus between his cervical spine condition and his active service or a service connected disability.  The letter informed him of the need to submit new and material evidence to reopen the claim and adequately defined what that means.  

No evidence has been added to the record since the September 2009 rating decision that is new and relates his cervical spine condition to his active service or any service-connected disability.  While the Board understands the Veteran's position, the Veteran is, at best, simply restating his prior claim.  Therefore, the claim may not be reopened.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Disability Ratings & Effective Dates

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned where the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

All criteria for rating joint disabilities are found at 38 C.F.R. § 4.71a.  

It is also possible for a veteran to be assigned a rating outside of the rating schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also must consider whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

The effective date an award will be the date of receipt of the claim or the date entitlement arose based on the facts found, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For claims for increase (as opposed to disagreements with the initial rating assigned), the award of a higher rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  

This exception to the general rule of assigning an effective date no earlier than the date of claim is based on Congress' intent to allow for a one-year grace period for filing a claim for an increase in the disability, as shown by the evidence.  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).


      Earlier Effective Date - 10 Percent Rating for
      Chronic Sprain of the Right Ankle

The Veteran contends that the effective date of the 10 percent rating for chronic sprain of the right ankle should be in April 2006 instead of the August 20, 2010 date currently assigned.  The Board concludes that the proper effective date for the 10 percent rating is April 16, 2007, the date VA received his claim for an increase, but no earlier.  

Service connection for chronic sprain of the right ankle was granted in a May 1997 rating decision and a noncompensable (zero percent) rating was assigned under Diagnostic Code 5271.  VA received his claim for an increased rating on April 16, 2007.  In that claim he stated that his ankle had been swollen since service.  

In 2007 and 2008, the Veteran reported that his ankle had been permanently swollen since eservice, had to be stretched to prevent stiffness, he could no longer walk normally, swimming caused swelling and pain, he could stand for 10 minutes or walk for one mile.  

VA did not examine his ankle until August 20, 2010.  While the Board could seek a retrospective opinion in this case, it finds that such an opinion would not be particularly probative because it would depend largely on speculation from the Veteran's description, now some 5 to 8 years after the fact, as to the symptoms of his right ankle prior to August 20, 2010.  There is no contemporaneous objective evidence during that time frame upon which to base an opinion.  There is also no indication that the Veteran's right ankle condition improved from the time when he filed his claim in April 2007 to the time he was examined in August 2010.  It is reasonable to assume that his ankle disability was as severe when he filed his claim as it was when he was examined in August 2010.  Therefore, the Board finds that the proper date for assignment of the 10 percent rating is the date that VA received his claim, April 16, 2007.  

The evidence is against assigning an effective date earlier than the date VA received his claim for an increase.  In a statement on a notice of disagreement form, received by VA in August 2014, the Veteran contended that the Court had ordered that the effective date of his 10 percent rating for his right ankle disability should be April 2006.  This is not an accurate characterization of the Court's decision.  

What the Court stated was that on remand, if the Board finds the Veteran's lay evidence credible then it should discuss whether the symptoms described evince a limited range of motion and whether a retrospective medical examination may be required.  The Court also pointed to the regulation and case law governing the assignment of effective dates for increases, citing to 38 C.F.R. § 3.400(o) and Gaston v. Shinseki, 605 F.3d 979, 983-84 (Fed. Cir. 2010).  

In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010), the effective date is no earlier than the date of the claim.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held as follows:

Thus, consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim. 

Id.

Here, there is no evidence dated within the one year prior to when the Veteran filed his claim in April 2007 that showed that the disability had increased in severity.  The evidence noted by the Court were statements made by the Veteran in 2007.  The earliest statement as to the severity of his right ankle disability in 2007 was his statement in his April 16, 2007 claim that his ankle had been swollen since his discharge in 1997.  All later statements were made after the filing of his claim.  There is no evidence within the year prior to the receipt of his claim that shows that his right ankle disability had increased in severity.  

Therefore, the earliest effective date for the increase is April 16, 2007, the date of claim.  

In summary, an effective date of April 16, 2007, but no earlier, is warranted for grant of the 10 percent rating for the Veteran's right ankle sprain.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

      Right Shoulder Ratings

The Veteran's right shoulder disability has been rated under Diagnostic Codes 5024, 5202, and 5203.  

Tenosynovitis is rated under Diagnostic Code 5024, which in turn is rated based on limitation of motion of the shoulder or under the criteria for arthritis, found at Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Essentially, Diagnostic Code 5003 provides that arthritis is rated based on limitation of motion or on x-ray evidence of arthritis and depends on whether one or more major joints or minor joint groups are affected, as far as ratings based on x-ray evidence.  

The Veteran has never been found to have ankylosis so a rating under Diagnostic Code 5200 need not be considered.  

Diagnostic Code 5201 provides for ratings based on limitation of motion of the arm.  The Veteran is right handed so limitation of motion of his right arm to 25 degrees from the side would warrant a 40 percent rating, limitation to midway between the side and shoulder level would warrant a 30 percent rating, and limitation to shoulder level would warrant a 20 percent rating.  38 C.F.R. § 4.71a.  

Impairment of the humerus consisting of loss of head of the humerus (flail shoulder) is assigned an 80 percent rating, nonunion of the humerus is assigned a 60 percent rating, fibrous union of the humerus is assigned a 50 percent rating, malunion with marked deformity is assigned a 30 percent rating, malunion with moderate deformity is assigned a 20 percent rating, recurrent dislocation of the humerus at the scapulohumeral joint is assigned a 30 percent rating where there are frequent episodes and guarding of all arm movements and is assigned a 20 percent rating where there are infrequent episodes and guarding of movement only at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Impairment of the clavicle or scapula consisting of dislocation is assigned a 20 percent rating and where the impairment is nonunion it is assigned a 20 percent rating if there is loose movement and a 10 percent rating if there is not loose movement; impairment consisting of malunion is assigned a 10 percent rating.  The disability can also be rated on impairment of function of contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Service connection was established for impingement syndrome of the right shoulder in an October 2005 rating decision and a noncompensable rating was assigned with a Diagnostic Code designation of 5024.  In that decision, the AOJ stated that a noncompensable evaluation is assigned unless there is objective evidence of painful or limited motion of a major joint or group of joints.  

VA received a claim for an increase in the rating for right shoulder impingment syndrome in April 2007.  In the January 2008 rating decision on appeal, the AOJ increased the rating for impingement syndrome of the right shoulder to 20 percent, effective April 5, 2007.  This it did on the basis of an October 2007 examination report in which the examiner stated that right shoulder x-rays showed possible separation of the AC joint.  The examiner stated that the diagnosis was changed from impingement syndrome of the right shoulder to separated AC joint due to patient history and decreased range of motion and tenderness.  In that January 2008 decision, the AOJ stated that the 20 percent rating was assigned for the separated AC joint under a Diagnostic Code designation of 5024-5203.  This designation means that the Veteran's right shoulder disability was rated based on the criteria found at Diagnostic Code 5203.  

In a February 2015 rating decision, the AOJ granted service connection for recurrent dislocation of the glenohumeral joint and assigned a 30 percent rating under Diagnostic Code 5202, effective November 20, 2014, the date of a VA examination of the Veteran's shoulder.  In the part of that decision listing the Veteran's disabilities, next to the entry for "impingement syndrome, right shoulder," that had been rated as 20 percent disabling under the criteria found at Diagnostic Code 5203, the AOJ stated the following:  "Disability Severance Condition" and "Final Severance."  The AOJ indicated that the 20 percent rating was for the period from April 5, 2007 to November 20, 2014.  It therefore appears that the AOJ severed service connection for that disability.  Whether it severed service connection or reduced the rating for disability due to the AC joint dislocation to 0 percent, service connection and the rating must be restored.  

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344.  In all cases, reduction in a disability rating are warranted only when reexaminations show improvement.  Id.  

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).  

The February 2015 rating decision gave no explanation for the severance.  The 20 percent rating under Diagnostic Code 5203 had been in place for more than five years and there is no evidence of record showing that the AC joint dislocation for which the benefit had been granted had resolved or improved.  To the extent that the AOJ was severing service connection, the requirements of 38 C.F.R. § 3.105(d) were not met, either procedurally or substantively.  Therefore, the severance was not proper.  The Board has jurisdiction to address this issue via its jurisdiction over the rating assigned for the Veteran's right shoulder disability.  As the severance was not proper and was not warranted, the Board finds that service connection for right shoulder impingement syndrome and the 20 percent rating for AC joint dislocation must be restored.  

Now the Board turns to a recitation of the relevant evidence of record and a discussion of the law as applied to those facts with regard to whether higher ratings or additional ratings are warranted.  

VA afforded the Veteran an examination of his right shoulder in October 2007.  Symptoms reported by the Veteran were weakness lifting overhead, giving way when lifting objects, and pain.  He did not have stiffness, swelling, heat, redness, lack of endurance, locking fatigability or dislocation.  He reported that the pain was located at the right shoulder and neck, occurred constantly and that he could function with pain medication.  He reported that he could not throw, lift overhead, or swing a golf club and had impairment in lifting, throwing, and sleeping.  

Examination of the right shoulder revealed weakness, tenderness and guarding of movement but no edema, effusion, redness, heat, or subluxation.  Range of motion was from 0 to 110 degrees of both flexion and abduction, and to 40 degree of external rotation and 70 degrees of internal rotation.  Right shoulder function was additionally limited on repetitive use by pain, fatigue, weakness, lack of endurance, incoordination and pain but there was no additional limitation of motion in degrees.  

Here, the Board notes that as far as abduction and elevation, 90 degrees is shoulder level.  See 38 C.F.R. § 4.71a, Plate I.  

Right shoulder x-rays showed possible separation of the AC joint.  The examiner stated that the diagnosis was changed from impingement syndrome of the right shoulder to separated AC joint due to patient history and decreased range of motion and tenderness.  

VA examined the Veteran's right shoulder next in August 2010.  Symptoms reported by the Veteran were giving way, pain, stiffness, weakness, and decreased range of motion but not instability, subluxation or dislocation, locking, effusions, or incoordination.  He reported that he had weekly flare-ups of moderate severity relieved by rest and activity modification.  He reported that his functional impairment was in overhead activities, throwing, lifting, and carrying.  

Examination revealed impingement, supraspinatus weakness of 4plus/5, and empty can.  Range of motion was measured as from 0 to 165 degrees of flexion and abduction, 0 to 80 degrees of internal rotation, and 0 to 85 degrees of external rotation.  Following repetitive motion there was evidence of pain but no additional limitations in range of motion.  X-rays were ordered and the Veteran was informed to obtain the x-rays but he did not do so.  

Diagnosis was chronic rotator cuff tendinosis.  The examiner stated that the Veteran's right shoulder disability had significant effects on his usual occupation in that it resulted in problems lifting, carrying, and reaching, and pain.  He had been assigned different duties due to this disability.  The effects on his usual daily activities were mild as to chores, moderate as to exercise, sports and recreation, and it had no effect on driving, grooming, toileting, dressing, bathing, feeding, traveling, or shopping.  

VA afforded the Veteran an examination of his right shoulder again in November 2014.  The examiner documented the Veteran's report that he has anterior pain in the right shoulder, cannot sleep on the shoulder, and has pain in throwing, pushups, and pullups, as well as instability.  He reported stiffness and cold weather intolerance and that he has flare-ups during which he must rest.  As to functional loss, the Veteran reported restrictions to the level of his shoulder, that he could not work in overhead positions, and that throwing caused increased pain and instability.  He reported that range of motion would be dependent on the severity of the episode and that no particular degree of lamination of motion during a flare-up could accurately be estimated.  

Range of motion of the right shoulder was from 0 to 90 degrees of flexion and abduction, from 0 to 30 degrees of external rotation, and from 0 to 20 degrees of internal rotation.  He had pain on palpation of the shoulder.  He was able to perform repetitive use testing and had no additional functional loss or range of motion loss following the testing.  The examiner indicated that with repeated use he would have additional functional loss due to pain, fatigue, weakness, and lack of endurance.  He also indicated that the range of motion was unchanged.  The examiner indicated that the examination was not conducted during a flare-up but that during a flare-up he would have significantly limited functional ability caused by pain, fatigue, weakness and lack of endurance.  The examiner also indicated that additional factor contributing to disability was instability of station.  He had normal strength of the right shoulder, no atrophy, and no ankylosis.  All tests for a rotator cuff condition were positive.  

The Veteran had instability of the right shoulder and a history of recurrent subluxation of the glenohumeral joint.  He was also found to have AC joint arthritis with impingement and rotator cuff tendinitis, but no malunion, nonunion, fibrous union, or flail head of the humerus.  As far as functional impairment, the examiner stated that the Veteran is restricted to work at shoulder level and below and that overhead work or throwing would increase his pain and instability and would be dependent on the severity of the incident.  The examiner stated that no degree of limitation of motion on flare-up could be accurately estimated.  

These findings show that the Veteran has had limitation of motion of the arm to shoulder level during the course of the claim and appeal.  The evidence shows that this is due to pain on motion.  Even though the Veteran was able to abduct and elevate the arm past shoulder level on examination prior to the most recent examination, it is clear that he has not had functional use of the arm above shoulder level since he filed his claim for an increase.  He was diagnosed with impingement syndrome prior to the 2007 examination and upon examination in 2010 and 2014.  Therefore an additional 20 percent rating is warranted for the entire course of the claim and appeal for limitation of motion of the arm to shoulder level.  

Pain on motion above the shoulder is a different manifestation of the Veteran's right shoulder condition than dislocation, which is what he has been assigned ratings for by the AOJ (the AC joint and the humerus at the glenohumeral joint).  There is no overlapping or duplication of symptomatology between the symptoms of involving the Veteran's limitation of motion of the arm due to his impingement syndrome and his dislocation of the different respective joints.  As such, ratings for dislocation and limitation of motion due to pain do not violate the rule against pyramiding nor do ratings for dislocation of the AC joint and dislocation of the humerus at the glenohumeral joint.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The preponderance of evidence is against assigning a rating higher than 20 percent for limitation of motion of the right arm.  There are no range of motion findings showing limitation of motion to a point below shoulder level and the Veteran's reports of pain on motion have to do with motion overhead.  Therefore, a rating higher than 20 percent is not warranted under Diagnostic Code 5201 for any period on appeal.  

The preponderance of evidence is against assigning higher ratings for other impairment of the humerus.  The Veteran denied dislocation and instability of any shoulder joint prior to the 2014 examination and the only finding with regard to dislocation was the x-ray evidence of possible dislocation of the AC joint in 2007.  Therefore, his shoulder disability has never resulted in more than frequent episodes of recurrent dislocation of a shoulder joint and, prior to 2014, there was no evidence of episodes of dislocation of a shoulder joint.  He is in receipt of the highest ratings available for dislocations of the respective right shoulder joints.  

The evidence shows that the Veteran has never been found to have flail shoulder or nonunion or fibrous union of his humerus or ankylosis of the right scapulohumeral articulation.  Hence, a higher rating under Diagnostic Code 5202 or 5200 is not warranted.  

In summary, service connection for right shoulder impingement syndrome and for the 20 percent disability rating for right shoulder AC joint dislocation is restored, an additional 20 percent rating, but no higher, is warranted for limitation of motion of the right arm to the shoulder level for the entire appeal period from the date of claim forward, and a higher rating is not warranted any other impairment of his right shoulder.  There is no reasonable doubt to be resolved in this regard.  See 38 C.F.R. §38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

      Knees Ratings

There are several diagnostic codes for rating knee disabilities.  Severe, moderate, and slight recurrent subluxation or lateral instability of the knee is rated 30, 20, and 10 percent, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint is rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Symptomatic removal of the semilunar cartilage is rated 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Tenosynovitis is assigned Diagnostic Code 5024 and is rated on limitation of motion of affected parts, or as arthritis.  This is explained further in the section of the instant decision addressing the Veteran's right shoulder disability.  

Limitation of leg flexion to 60, 45, 30, and 15 degrees is rated 0, 10, 20, and 30 percent, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the leg to 5, 10, 15, 20, 30, and 45 degrees is rated 0, 10, 20, 30, and 50 percent, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion is from 0 to 140 degrees and normal knee extension is to 0 degrees. See 38 C.F.R. § 4.71a, Plate II.  

Service connection was established for medial meniscus tear of the right knee and a noncompensable rating was assigned in a May 1997 rating decision.  In an October 2005 rating decision the AOJ granted service connection for left knee patellofemoral syndrome redesignated the right knee disability as right knee patellofemoral syndrome, assigning a noncompensable rating for both the right and the left knees.  VA received the Veteran's claims for an increase as to both knees in April 2007.  

In the January 2008 rating decision on appeal, the AOJ granted service connection for instability of the left knee and assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective April 5, 2007.  It also increased the ratings for right and left knee patellofemoral syndrome to 10 percent under Diagnostic Code 5099-5024, also effective April 5, 2007.  

VA afforded the Veteran an examination of his knees in October 2007.  The examiner noted the Veteran reported symptoms of weakness after minimal exercise, stiffness that comes and goes, swelling after sitting for hours, redness after exercise, giving way loss of strength, lack of endurance, cannot run, and pain.  The Veteran reported that he did not have heat, locking, fatigability or dislocation.  He reported that the pain occurs 5 times per day and lasts 2 hours.  He reported being able to function with use of pain medication.  He also reported that his bilateral knee disabilities rendered him unable to sit, stand, or walk for prolonged periods.  

Physical examination revealed that his gait was within normal limits.  He had weakness and guarding of movement for knees, but no edema, tenderness, redness, heat, or subluxation.  There was no locking pain.  Flexion was from 0 to 130 degrees with extension to 0 degrees for both knees.  

The examiner stated that both knees joint function was additionally limited following repetitive use by pain, fatigue, weakness, lack of endurance, in coordination and pain.  But, the examiner stated that these limited joint function by zero degrees.  All stability testing of the right knee was within normal limits but there was slight instability of all ligaments of the left knee and the left meniscus test was abnormal with slight degree of severity.  

The examiner stated that the Veteran's condition affected his usual occupation in that he had the inability to stand or walk for extended periods.  

VA next examined the Veteran's knees in August 2010.  Symptoms reported were giving way, stiffness, weakness, pain, effusions, and decreased range of motion but not instability, incoordination, locking dislocation or subluxation or inflammation.  He reported weekly flare-ups of moderate severity with partial relief with rest and activity modification.  During flare ups he had difficulty with prolonged walking, standing, or sitting, squats, jogging, jumping, using stairs, lifting, and carrying.  

Range of motion was measure as from 0 to 140 degrees of flexion and to 0 degrees of extension for both knees.  There was no objective evidence of pain with active motion for either knee.  There was no objective evidence of pain or additional limitation following repetitive motion testing.  

The examiner diagnosed chondromalacia of both knees and stated that it had significant effects on his usual occupation.  The impact was problems lifting, carrying, mobility, and pain and the resulting work problem was assignment to different duties.  As to effects on his usual daily activities, the examiner stated that the effects were mild as to chores, moderate as to exercise, sports, and recreation, and there were no effects on shopping, traveling, feeding, bathing, dressing, toileting, grooming, or driving.  

VA afforded the Veteran an examination of his knees again in November 2014.  The examiner documented the Veteran's report of occasional knee swelling, stiffness, and crepitus and that it is hard for him to squat and kneel and has pain going up and downs stairs and pivoting.  He reported cold weather intolerance and reported weakness and giving way.  He reported that he can walk one mile.  He reported that during flare-ups he must rest and that there was no way to accurately estimate the specific degrees of range of motion during flare-ups.  

Range of motion was measure as 0 to 140 degrees of flexion and extension to 0 degrees for both knees with no change in range of motion after repetitive use although the examiner indicated that pain, fatigue, weakness, and lack of endurance significantly limited functional ability with repeated use over a period of time.  The Veteran reported that he has flare-ups but the frequency, severity, and duration were noted as unknown.  The examiner also indicated that the examination was not conducted during a flare-up but during a flare up he would have significantly limited functional ability due to pain, fatigue, weakness, and lack of endurance.  Also noted was that swelling of both knees were factors contributing to the Veteran's disability.  

Muscle strength was normal for both knees, there was no muscle atrophy present, and there was no indiction of ankylosis.  Stability testing was normal.  The examiner stated that the functional impact of his knee disabilities were that prolonged standing, walking and running as well as repetitive squatting, kneeling, and climbing with the traversing of inclines and uneven ground will cause increased discomfort pain and swelling in both knees.  The examiner stated that range of motion of the knees will be dependent on the severity of the episode but that as far as flare-ups, no specific degree of limitation of range of motion can be accurately estimated either orthopedically or scientifically.  

This evidence shows that higher or additional schedular ratings are not warranted for the Veteran's knee disabilities.  His measured range of motion has never approached the limitations that warrant a compensable rating for either knee.  Although he has reported pain on motion and that he has flare-ups of pain that he treats with rest, the evidence does not show that he has ever had reduced range of motion or objective evidence of pain or other limitations of function on examination.  His knee disabilities prevent sports and recreation and during flare ups limit him with prolonged activities and he is appropriately compensated for his pain and other reported symptoms by the 10 percent rating assigned for each knee, as required by 38 C.F.R. § 4.59.  Given his consistently full range of motion, the lack of significant change of that range on repetitive use testing, the normal muscle strength, lack of atrophy, and lack of objective evidence of functional loss on use during examination, the Board finds that neither knee disability warrants a higher disability rating for the pain and other symptoms (other than instability which is addressed in the next paragraph) the Veteran has reported, including his symptoms during flare-ups.  

As to instability, the evidence is against a finding that he has ever had instability or subluxation of the right knee and he was found to have slight instability of the left knee but no more than slight instability.  Although he had an abnormal left meniscus test, he has not had frequent episodes of locking or other symptoms due to his left meniscus abnormality and therefore a rating based on his left semilunar cartilage is not warranted.  

In summary, the preponderance of the evidence shows that the Veteran's knee disabilities have not approximated higher ratings, or any additional ratings, for any period on appeal.  Hence, his appeal as to the knee ratings must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, even if the percentage requirements of § 4.16(a) are not met.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. §§ 3.341(a), 4.16(a).  VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria include a subjective standard.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.   

Importantly, requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id.  

Moreover, in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court held that the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  At the same time, the mere fact that a claimant is unemployed or has difficulty obtaining employment is insufficient reason to find that he is unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, as VA's rating schedule is already designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.15.

In his June 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked full time in February 2014 and that the date that his disability affected full time employment was in June 2008.  He listed two employers from January 2010 to July 2012 and indicated that he worked as a world wide web developer.  He also indicated that he left his last job because of his disability.  

He provided a similar Form 21-8940 in January 2015.  In that document he reported that his former employer was located five minutes from his home when he was hired for the job but his employer later relocated and allowed him to work four days per week at home and one day on site because the commute was over an hour one way.  The Veteran reported that between October 2013 and February 2014, he found that the one day per week round trip was extremely difficult for him.  He stated that frequent loss of sleep, which he believed was directly related to PTSD, made the commute impossible for him on a daily basis and that the driving aggravated his service-connected injuries.  

He reported that as of February 2014 his employer allowed for him to work no more than 20 hours per week away from the office, which led to him leaving his job.  He stated that the disabilities that prevented him from working were sleep apnea, PTSD, neck injury, headaches, and an ear condition.  

The Veteran's service connected disabilities, along with the disability ratings and effective dates, are as follows:  (1)  PTSD rated 30 percent since November 20, 2014; (2)  a right shoulder disability - which pursuant to the instant Board decision is rated 20 percent for limitation of motion and 20 percent for dislocation of the AC joint beginning on April 5, 2007, and rated 30 percent for dislocation of the glenohumeral joint as of November 20, 2014; and noncompensable prior to April 5, 2007; (3)  right knee patellofemoral syndrome rated 10 percent beginning on April 5, 2007 and noncompensable prior to that date; (4)  left knee patellofemoral syndrome rated 10 percent beginning on April 5, 2007 and noncompensable prior to that date; (5) instability of the left knee, rated 10 percent since service connection was granted on April 5, 2007; (6) chronic sprain of the right ankle, which, following this Board decision, is rated as 10 percent disabling beginning on April 5, 2007, and noncompensable prior to that date; (7)  healed distal phalanx fracture with residual fibrosis of the left index finger rated noncompensable, (8) diplopia rated noncompensable.  

The Veteran meets the percentage requirements under §4.16(a) since November 20, 2014.  Prior to that date, his service-connected disabilities combined to a rating of less than 50 percent by application of 38 C.F.R. § 4.25.  He therefore did not meet the percentage requirements under § 4.16(a) because he did not have one disability rated as 60 percent disabling or a combined rating of 70 percent in addition to a disability rated as 40 percent disabling.  For the period prior to November 20, 2014, his claim falls under § 4.16(b).  

What this means is that the Board has jurisdiction to grant a TDIU only from the period beginning on November 20, 2014.  Prior to that date, the Board's jurisdiction is limited to remanding the issue for referral to the Director, Compensation and Pension service for extraschedular consideration.  

Ultimately, the Board finds that the Veteran's service connected disabilities have never rendered him unable to secure and follow a substantially gainful occupation.  Therefore it must deny the claim, both as to an award of TDIU under § 4.16(a) and as to referral under § 4.16(b).  

The findings with regard to the knees and shoulder disabilities have been detailed in other sections of this document.  Essentially, those disabilities make the Veteran unable to engage in certain types of occupation, i.e., those requiring prolonged sitting, standing, or walking or overhead work, throwing or lifting and carrying extensively.  Those disabilities do not render him unemployable as to relatively sedentary occupations where he is not confined to one position for prolonged periods.  

As to his ankle disability, VA examined the Veteran in March 2014.  The report of that examination documents the Veteran's report of ankle pain, swelling, and weakness. He had a stable, smooth, and symmetric gait.  The reported effect on his occupation and daily activities was that pain, weakness, fatigability or incoordination could significantly limit his functional ability during flare-ups or when his ankle is used repeatedly over a period of time and he would have additional limitations of range of motion, the extent of which is not possible to quantify as this would vary with the severity of the pain.  

When he was examined in March 2014, he had normal range of motions as to plantar flexion with pain beginning at the limit of normal flexion.  He had 10 degrees of ankle dorsiflexion, which is half the normal range with pain beginning at 10 degrees.  After repetitive use testing the range of motion was unchanged.  

As to functional loss, the examiner indicated that he had less movement than normal and pain on movement.  Testing revealed normal strength and no joint instability.  The examiner stated that his ankle condition did not impact on his ability to work.  

As to his index finger disability, VA examined him in March 2014.  He denied pain but stated that he had left index finger numbness that reduced his typing ability.  The examiner indicated that his finger disability did not impact on his ability to work.  

The evidence tends to show that his ankle disability restricts him to relatively sedentary jobs but does not render him unable to secure and follow a substantially gainful occupation.  His finger disability does not impact on his employability.  

As to his PTSD, VA treatment records tend to show that his PTSD does not render him unemployable.  Records from October 2014 indicate that his mood was pretty good and that he was sleeping "really good."  His Global Assessment of Functioning (GAF) was listed as 70 that month.  His GAF score has been at least 68 since 2010.  

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon DSM-IV.  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

Hence, his GAF scores tend to show that his service connected disability did not rendre him unemployable.  

The report of a November 2014 VA mental disorders examination also tends to show that the Veteran's PTSD does not render him unemployable.  It was noted in that report that the Veteran has attention deficit hyperactivity disorder (ADHD).  In that section, the examiner documented the Veteran's report that he quit his job because he found the commute to be stressful.  The examiner stated that the Veteran's ADHD and his PTSD were both mild and caused minor impairments in his social and occupational impairments.  The examiner stated that his ADHD was slightly more impairing.  

As to his level of occupatoinal and social impairment, the examiner indicated that it was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

This report also documents the Veteran's relevant occupational and educational history.  The Veteran finished a college degree in visual communication with a 3.8 grade point average (GPA) and had worked in a multimedia content for an e-learning company and worked on different projects since that time as a world wide web developer.  He worked full time from July 2012 to October 2014 at which time he quit working because of the commute.  He was currently looking for a job.  

Earlier references to employment include VA psychiatric notes from April 2010.  At that time the Veteran reported that he had graduated from college with a Bachelor of Science degree and "half a master's" in visual communication.  He reported that he needed to have a challenge in employment and that it had been difficult finding something that he thought he would like.  He reported that his wife was not then working and that he was doing contract work to support his family, which consisted of him, his wife, and two minor children.  

This evidence tends to show that the Veteran's service connected psychiatric disability has never rendered him unemployable.  His education level and work experience is not such that he is particularly limited in options for sedentary employment.  

In this regard, it is important for the Veteran to understand that a significant amount of evidence in this case does not support the current evaluations, let alone higher evaluations, let alone TDIU.  It is only in taking into consideration the Veteran's concerns that the current findings can be justified. 

His most recent employer provided VA requested information in a December 2014 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The employer indicated that the Veteran had worked full time from July 2014 to October 2014, at a salary that indicates substantially gainful employment, as a world wide web developer.  The reason for his termination was that the Veteran could not be on site five days per week.  

This evidence shows that the Veteran's service connected disabilities, whether acting separately or in together, do not render him unemployable.  His work experience, his education, and the extent of his disabilities make it difficult for him to make long commutes and make some occupations, those involving work overhead or prolonged walking, sitting, or standing, difficult.  His service-connected disabilities do not limit the occupations that he can engage in to the extent that then make him unemployable.  

Because the Veteran is not unable to secure and follow a substantially gainful occupation due solely to his service-connected disabilities, a grant of a TDIU under 38 C.F.R. § 4.16(a) is not warranted nor is referral of the case to the Director, Compensation and Pension Service for consideration of a TDIU under 38 C.F.R. § 4.16(b).  As the preponderance of evidence is against granting his appeal, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Extraschedular Considerations

All symptomatology and level of impairment of the Veteran's disabilities currently before the Board are contemplated by the schedular criteria.  His disabilities are of joints and the Board has considered 38 C.F.R. §  4.40 and § 4.45 in making its determinations.  Hence, his reports of pain on motion and of having to rest during flare-ups (equivalent to fatigue or lack of endurance) are taken into account by the regular schedular criteria.  As shown by the Board's decision regarding limitation of motion of the Veteran's right arm, which is a grant of benefits prior to when he was shown to be limited on testing to motion to shoulder level, demonstrates the impact of these provisions in addressing all of his symptoms.  The level of impairment suffered by the Veteran is contemplated by the regular schedular criteria as shown by the fact that higher ratings are warranted for greater impairment than is shown in this case.  For example, if his instability of the left knee were greater than the evidence indicates, a schedular rating higher than 10 percent could be assigned under the schedular criteria.  

The Board recognizes that the Veteran has several disabilities, as it noted in the section addressing entitlement to a TDIU.  It has considered whether any collective effect of those disabilities makes his disability picture an exceptional or unusual one that would call for referral for a rating or ratings under 38 C.F.R. § 3.321(b).  In this case, the rating schedule adequately compensates the Veteran for all of his disabilities and there is no additional impairment due to interaction between his disabilities or the fact that he has several disabilities that make his disability picture an unusual or exceptional one.  Again, it is important for the Veteran to understand that his service connected conditions will cause him problem - this is not in dispute (if they did not, there would be no basis for the compensable evaluations of his service connected conditions), however, these problems, in and of themselves, provide a basis for the current findings, not a basis for higher ratings or TDIU.   In fact, as noted above, some evidence does not support the current findings.  

For these reasons, the Board declines to remand these issues for referral for extraschedular consideration.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letters sent to the Veteran in August 2007, January 2008, May 2014, and June 2014.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations for all the issues currently before the Board, as explained in those sections of the instant decision that address those issues.  There has been compliance with the directives of the Board's July 2013 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

As new and material evidence has not been added to the record, the claim of entitlement to service connection for a cervical spine disability is not reopened.  

An effective date of April 16, 2007, is granted for the grant of the 10 percent disability rating for right ankle chronic sprain, subject to the laws and regulations governing the payment of monetary benefits.  

The 20 percent rating under the criteria found at Diagnostic Code 5203 for right shoulder impingement syndrome is restored.  

A 20 percent rating is granted for limitation of motion of the Veteran's right arm due to his service-connected right shoulder disability, for the entire course of his claim and appeal.  

A disability rating higher than 20 percent for impairment of the right humerus is denied.  

A disability rating higher than 10 percent for disability other than instability due to left patellofemoral syndrome is denied.  

A disability rating higher than 10 percent for instability of the Veteran's left knee is denied.  

A disability rating higher than 10 percent for right patellofemoral syndrome is denied.  

A TDIU is denied.  


REMAND

In June 2014, the AOJ determined an amount and schedule for recoupment of disability severance pay that the Veteran received upon discharge from active duty.  Later that month, the Veteran filed a notice of disagreement with that decision.  The Veteran has continued to disagree with the recoupment decision but the AOJ has not furnished him with a Statement of the Case in response to his notice of disagreement and it does not appear from the record that the disagreement has been resolved.  On remand, the AOJ must furnish the Veteran and his representative with such Statement of the Case.  See 38 U.S.C.A. § 7105(d); Manlincon v. West, 12 Vet. App. 238 (1999).  

In February 2015, the AOJ issued a decision in which it granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective November 20, 2014.  Later that month, in block 10 of a VA Form 9, the Veteran filed a notice of disagreement with the effective date of the grant of service connection and initial rating, contending that the correct effective date is in March 2010.  Review of the claims file fails to disclose that a Statement of the Case has been furnished to the Veteran and his representative in response to the notice of disagreement.  On remand, the AOJ must furnish the Veteran and his representative with such Statement of the Case.  See 38 U.S.C.A. § 7105(d); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a Statement of the Case in response to his notice of disagreement with the recoupment of severance pay decision of June 2014, as well as notice of his procedural and appellate rights in perfecting his appeal of that issue to the Board.  Return this matter to the Board only if he perfects his appeal.  

2.  Furnish to the Veteran and his representative a Statement of the Case in response to his notice of disagreement with the effective date assigned for grant of service connection and an initial 30 percent disability rating for PTSD in a February 2015 rating decision, as notice of his procedural and appellate rights in perfecting his appeal of that issue to the Board.  Return this matter to the Board only if he perfects his appeal

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


